 



Exhibit 10.1
WAIVER AND RELEASE AGREEMENT
     This Waiver and Release Agreement (the “Agreement”) is entered into by and
between Kymberly Gold-Lubell (hereinafter “Gold-Lubell”), on the one hand, and
True Religion Apparel, Inc. and Guru Denim, Inc., on the other hand (hereinafter
collectively referred to as the “Company”).
Recitals
     A. WHEREAS, Gold-Lubell was employed by the Company as its Vice President,
Women’s Design;
     B. WHEREAS, Gold-Lubell and the Company have decided to end the employment
relationship between them, effective March 14, 2007;
     C. WHEREAS, Gold-Lubell has offered to provide consulting services to the
Company for the period of up to twenty-four months following the separation of
her employment;
     D. WHEREAS, the Company has agreed to accept Gold-Lubell’s offer to provide
consulting services to the Company on the terms and conditions set forth below;
and
     E. WHEREAS, the Company has agreed to pay Gold-Lubell a Severance Payment
as set forth below.
     NOW THEREFORE, in consideration of the covenants and promises contained in
this Agreement and other good and valuable consideration, it is hereby agreed
among the parties as follows:
Agreement
     1. Separation of Employment/Termination of Agreements. Effective March 14,
2007 (the “Separation Date”), Gold-Lubell shall no longer be employed by the
Company in any capacity. On such date, the Company shall pay Gold-Lubell any
accrued but unpaid salary through that date, any accrued but unpaid vacation
through that date in accordance with the Company’s vacation policy, and any
unreimbursed business expenses incurred on or prior to the Separation Date,
subject to submission by Gold-Lubell of documentation in accordance with the
Company’s reimbursement policy no later than March 31, 2007. Gold-Lubell hereby
acknowledges that she has received the sum of $115,302.15 representing
Gold-Lubell’s earned 2006 Annual Bonus (as defined in Gold-Lubell’s Employment
Agreement, dated January 4, 2006, as amended May 31, 2006 (the “Employment
Agreement”)). Except for this Agreement, the Confidentiality and Non-Disclosure
Agreement signed by Gold-Lubell on or around January 4, 2006, that certain
Indemnification Agreement dated as of August 18, 2005, the Option Agreement
(defined below) and the Stock Issuance Agreements (defined below), all other
agreements between the Company and Gold-Lubell (including, but not limited to
Gold-Lubell’s Employment Agreement), shall terminate and be of no further force
or effect as of the Separation Date.

1



--------------------------------------------------------------------------------



 



     2. Resignation. Effective as of the Separation Date, Gold-Lubell hereby
resigns as an officer and director of the Company and any affiliated entities,
including, but not limited to, Guru Denim, Inc. Officers of the Company will be
instructed that if they are asked about Gold-Lubell after her departure, they
are to respond as follows: “Kym has left the Company to pursue other
opportunities.” The Company’s obligation does not extend beyond instructing
officers to make this statement. No statements by Company officers after this
instruction has been given shall give rise to liability to the Company for any
management member’s failure to follow the instruction.
     3. Severance Payment. In exchange for the promises set forth herein, the
Company shall pay to Gold-Lubell a lump sum severance payment of Six Hundred
Seventy Five Thousand Dollars and No/Cents ($675,000.00) (the “Severance
Payment”). The Severance Payment shall be made between the eighth and fourteenth
calendar day following Gold-Lubell’s execution of this Agreement.
     4. Health Insurance. Provided that Gold-Lubell executes this Agreement and
does not revoke it, for a period of 18 months following the Separation Date, the
Company shall continue to provide Gold-Lubell and Gold-Lubell’s eligible family
members with group health insurance coverage at least equal to that which would
have been provided to them if Gold-Lubell and the Company had not ended the
employment relationship (or, at the Company’s option, pay the applicable COBRA
premium for such coverage), provided, however, that if Gold-Lubell becomes
re-employed with another employer and is eligible to receive group health
insurance coverage under another employer’s plans, or if Gold-Lubell receives
health insurance benefits through any family member, the Company’s obligations
under this Paragraph 4 shall terminate and any such coverage shall be reported
by Gold-Lubell to the Company.
     5. Consulting Arrangement. Provided that Gold-Lubell executes this
Agreement and does not revoke this Agreement as set forth in Paragraph 27 below,
the Company shall retain Gold-Lubell as a consultant in the manner and for the
period of time set forth in Paragraphs 6 and 7, below, but not to begin until
expiration of the seventh day following Gold-Lubell’s execution of this
Agreement.
     6. Term of Consulting Arrangement. The Company shall retain Gold-Lubell as
a consultant beginning on the eighth day following Gold-Lubell’s execution of
this Agreement and continuing until two calendar years following the Separation
Date, unless sooner terminated pursuant to this Paragraph 6 (the “Consulting
Period”). The Consulting Period may be terminated: (a) by Gold-Lubell at any
time upon 90 days prior written notice to the Company; or (b) by the Company, by
written notice to Gold-Lubell in the event of a breach of any of the terms of
this Agreement by Gold-Lubell, provided, however, that the Company first will
provide Gold-Lubell with written notice of the breach and Gold-Lubell will
thereafter have 5 calendar days to cure the alleged breach. Gold-Lubell shall
have only one opportunity to cure any breach under this Agreement and,
thereafter, this Agreement may be terminated by the Company for any breach upon
written notice thereof.
     7. Scope of Consultant Duties. During the Consulting Period, Gold-Lubell
shall make herself reasonably available to the Company to consult regarding the
transition of her duties to other Company employees, as needed, in the sole
discretion of the Company. During

2



--------------------------------------------------------------------------------



 



the Consulting Period, Gold-Lubell shall not report to the Company’s offices,
nor shall Gold-Lubell directly or indirectly for any reason have any contact
with any of the Company’s distributors, agents, representatives, accountants,
lenders, bankers, analysts, vendors, suppliers, customers (except as set forth
in Paragraph 18 hereof) or representatives without the prior written consent of
the Company. In addition, during the Consulting Period, except as set forth in
Paragraph 18 below, Gold-Lubell shall provide her services exclusively to the
Company and shall not provide services of any nature to any other person or
entity of any type without the Company’s prior written consent. During the
Consulting Period, Gold-Lubell shall report to Michael Buckley.
     8. Consulting Fee. In exchange for Gold-Lubell’s agreement to provide
consulting services in accordance with this Agreement and in further
consideration for Gold-Lubell’s other promises and covenants herein, the Company
shall pay a consulting fee to Gold-Lubell of $30,208.33 per month during the
Consulting Period on a monthly basis. The payments set forth in this Paragraph 8
shall be referred to as the Consulting Fee. During the Consulting Period,
Gold-Lubell shall be treated as an independent contractor and the Company shall
not withhold amounts for taxes from the Consulting Fee. Gold-Lubell agrees to
consult with an accountant or tax attorney for advice regarding Gold-Lubell’s
tax issues.
     9. Stock Options/No Accrual of Other Benefits.
          (a) During the term of her employment with the Company, Gold-Lubell
was granted an incentive stock option (the “Option”) to purchase shares of the
Company’s Common Stock, of which a total of 166,667 shares remain subject to the
Option (the “Option Shares”). Such grant was made pursuant and subject to the
terms and conditions of the Company’s 2004 Stock Option Plan, which was
subsequently incorporated into the Company’s 2005 Equity Incentive Plan (as
amended, the “Plan”), copies of which plans were previously provided to
Gold-Lubell. The grant of options was evidenced by and made subject to an
Employee Stock Option Agreement entered into between the Company and Gold-Lubell
on October 8, 2004 (the “Option Agreement”), which Option Agreement shall
continue in accordance with the terms hereof.
          (b) During the term of her employment with the Company, Gold-Lubell
was granted shares of restricted stock, of which a total of 59,584 shares remain
unvested and subject to forfeiture (the “Restricted Shares”). Such grants were
made pursuant and subject to the terms and conditions of the Plan. The grant of
stock was evidenced by and made subject to Stock Issuance Agreements entered
into between the Company and Gold-Lubell on January 4, 2006 and January 2, 2007
(the “Restricted Stock Agreements”), which Restricted Stock Agreements shall
continue in accordance with the terms hereof.
          (c) The Company and Gold-Lubell agree that pursuant to the terms of
the Plan, during the Consulting Period, the Restricted Shares shall continue to
vest in accordance with the original vesting schedule in the applicable
Restricted Stock Agreement. The Option Shares must be exercised pursuant to the
terms and conditions otherwise set forth in the Plan and the Option Agreement,
as amended hereby; provided, however, that notwithstanding anything to the
contrary contained in the Option, the Option Agreement or the Plan, Gold-Lubell
shall have a period of three (3) months (commencing with the Separation Date)
during which to exercise the

3



--------------------------------------------------------------------------------



 



Option, and if Gold-Lubell does not exercise such Option within such time
period, then the Option shall terminate and shall cease to be outstanding.
          (d) Gold-Lubell agrees: (i) that she shall be solely liable for and
shall pay any and all taxes, costs, interest, assessments, penalties, damages,
attorney’s fees or other losses to which she is or may be subject by reason of
the payments by the Company to her identified in Paragraphs 3 and 8 of this
Agreement, and by reason of the equity interest identified in Paragraph 9 of
this Agreement; (ii) to indemnify and hold the Company Releasees (defined below)
harmless from any and all taxes, costs, assessment, interest, penalties,
damages, attorney’s fees or other losses to which the Company Releasees, or any
of them, are or may be subject by reason of such payments, interest,
reimbursements and/or loans, including, but not limited to, any claim or claims
against the Company Releasees, for failure to withhold or under withholding of
taxes; (iii) not to seek or make any claim or claims against the Company
Releasees, or any of them, for contribution, indemnity, compensation,
recompense, damages, taxes, costs, interest, penalties, attorneys’ fees or other
losses, if a determination is made that withholdings should have been made from
any payments to Gold-Lubell; and (iv) to assume responsibility for contesting
and defending any claim or assertion that withholding should have been made from
any payment or other interest provided, or that the Company Releasees, or any of
them, owe taxes thereon for any reason, and to cooperate fully in the defense of
any such claim or claims which is/are brought against the Company Releases, or
any of them.
          (e) Other than the continued vesting of the Restricted Shares during
the Consulting Period as set forth in this Paragraph 9 and the payment of the
Consulting Fee set forth in Paragraph 8, above, Gold-Lubell shall not receive
any other compensation or benefits from the Company of any type whatsoever after
the expiration of the Consulting Period.
     10. Gold-Lubell’s Ongoing Obligations To The Company. Gold-Lubell expressly
acknowledges her continuing obligations under the Confidentiality and
Non-Disclosure Agreement and agrees to abide by such obligations.
     11. Release of Known and Unknown Claims by Gold-Lubell. In exchange for the
agreements contained herein, Gold-Lubell agrees unconditionally and forever to
release and discharge the Company and its affiliated, related, parent and
subsidiary corporations, as well as their respective attorneys, agents,
representatives, partners, joint ventures, successors, assigns, insurers,
employees, officers, and directors (“Company Releasees”) from any and all
claims, suits, rights, actions, complaints, demands, agreements, contracts,
causes of action, and liabilities of any kind or nature which she may now have,
or ever have, whether known or unknown, including any claims, causes of action
or demands of any nature arising out of or in any way relating to her employment
with, or separation from the Company on or before the date of the execution of
this Agreement.
     This release specifically includes, but is not limited to, any claims for
fraud; breach of contract; breach of implied covenant of good faith and fair
dealing; inducement of breach; interference with contract; wrongful or unlawful
discharge or demotion; violation of public policy; assault and battery; invasion
of privacy; intentional or negligent infliction of emotional distress;
intentional or negligent misrepresentation; conspiracy; failure to pay wages,
benefits, vacation pay, severance pay, stock options, attorneys’ fees, bonus,
sick leave, family

4



--------------------------------------------------------------------------------



 



leave, holiday pay, life insurance, health insurance, disability or medical
insurance or other compensation or fringe benefit of any sort; discrimination or
harassment on the basis of age, race, color, sex, gender, national origin,
ancestry, religion, disability, handicap, medical condition, marital status,
sexual orientation or any other protected category; any claim under Title VII of
the Civil Rights Act of 1964, as amended, the Americans with Disabilities Act,
the Age Discrimination in Employment Act, the Older Workers Benefit Protection
Act, the California Fair Employment and Housing Act, the Family and Medical
Leave Act of 1933, the California Family Rights Act, or Section 1981 of Title 42
of the United States Code; violation of COBRA; violation of any safety and
health laws, statutes or regulations or worker’s compensation laws; violation of
ERISA; violation of the Internal Revenue Code; violation of any federal, state
or local laws relating to the regulation of federal, state or local tax payments
or accounting; or any other wrongful conduct, based upon events occurring prior
to the date of execution of this Agreement.
     Gold-Lubell acknowledges that she may hereafter discover facts different
from or in addition to those she now knows or believes to be true with respect
to the claims, suits, rights, actions, complaints, demands, agreements,
contracts, causes of action, and liabilities of any nature whatsoever that are
the subject of the release set forth in this Agreement, and Gold-Lubell
expressly agrees to assume the risk of the possible discovery of additional or
different facts, and agrees that this Agreement shall be and remain effective in
all respects regardless of such additional or different facts.
     Gold-Lubell further agrees knowingly to waive the provisions and
protections of Section 1542 of the California Civil Code, which reads:
     A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.
     Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Company Releasees,
Gold-Lubell expressly acknowledges that this Agreement is intended to include
and does include in its effect, without limitation, all claims which Gold-Lubell
does not know or suspect to exist in her favor against the Company Releasees, or
any of them, at the moment of execution hereof, and that this Agreement
expressly contemplates the extinguishment of all such claims.
     The release of claims set forth in this Paragraph 11 shall be construed as
broadly as possible under applicable law but shall not include any claim for
indemnification under California Labor Code Section 2802 or California
Corporations Code Section 317 or any other claim the release of which would
violate California or federal statutory law or the public policy of the State of
California.
     Gold-Lubell hereby represents and warrants that she has not filed, and will
not file at any time in the future, any statutory, civil or administrative
claim, complaint or charge of any kind whatsoever with any state or federal
court, administrative agency or tribunal of any kind

5



--------------------------------------------------------------------------------



 



whatsoever concerning any subject matter connected with or pertaining or
relating to the claims released by her in this Agreement. The parties agree that
this Agreement and the consideration exchanged in this Agreement are contingent
upon the promise by Gold-Lubell not to file any such claim, complaint or charge
of any kind whatsoever.
     12. Indemnification. Gold-Lubell expressly agrees to indemnify and hold the
Company Releasees, and any of them, harmless from any claim, cause of action,
complaint, demand, penalty, damage, attorney’s fees or other losses to which the
Company Releasees, or any of them, are subject to liability, arising from,
related to or any in way connected with any activity which did not arise out of
the course and scope of her employment with the Company including, but not
limited to, fraudulent, tortious and/or criminal conduct engaged in by
Gold-Lubell. As a partial remedy hereunder, in the event Gold-Lubell is found by
any body having jurisdiction to have engaged in any fraudulent, tortious or
criminal conduct at any time during her employment, the consulting arrangement
hereunder shall terminate with no further liability or obligations of the
Company whatsoever, and Gold-Lubell shall thereupon forfeit the Option to the
extent not vested. Notwithstanding anything herein to the contrary, the Company
will indemnify Gold-Lubell to the extent prescribed in the Company’s charter
documents, the Indemnification Agreement, and as otherwise required by law
including, but not limited to, California Labor Code Section 2802. In addition,
the foregoing waiver has no effect under any directors’ and officers’ liability
policy, if any, maintained by the Company under which Gold-Lubell may be
covered; provided, however, that the Company is under no obligation to maintain
any such policy.
     13. Assistance in Legal Actions. In the event the Company is or becomes
involved in any legal action relating to events which occurred or are alleged to
have occurred while Gold-Lubell was rendering services to the Company or about
which Gold-Lubell possesses any information, Gold-Lubell agrees to assist in the
preparation, prosecution or defense of any case involving the Company,
including, without limitation, executing truthful declarations or documents or
providing information requested by the Company and attending and/or testifying
truthfully at deposition(s) or at trial without the necessity of a subpoena.
Notwithstanding the above, the obligations under this Paragraph shall be null
and void with regard to any action in which Gold-Lubell and the Company have
filed claims against one another, in which case the provisions of the California
Code of Civil Procedure shall apply.
     14. Lockup.
          (a) Gold-Lubell hereby agrees that, without the prior written consent
of the Company, during the period from the Separation Date until the date that
is thirty-six (36) months following the Separation Date (the “Lock-Up Period”),
except as hereafter provided, she (a) will not, directly or indirectly, offer,
sell, agree to offer or sell, solicit offers to purchase, grant any call option
or purchase any put option with respect to, pledge, borrow or otherwise dispose
of any shares of the Company’s Common Stock or any security convertible into, or
exercisable or exchangeable for, any Common Stock; and (b) will not establish or
increase any “put equivalent position” or liquidate or decrease any “call
equivalent position” with respect to any shares of the Company’s Common Stock or
any security convertible into, or exercisable or exchangeable for, any Common
Stock (in each case within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and the rules and

6



--------------------------------------------------------------------------------



 



regulations promulgated thereunder), or otherwise enter into any swap,
derivative or other transaction or arrangement that transfers to another, in
whole or in part, any economic consequences of ownership of any shares of the
Company’s Common Stock or any security convertible into, or exercisable or
exchangeable for, any Common Stock, whether or not such transaction is to be
settled by delivery of any shares of the Company’s Common Stock or any security
convertible into, or exercisable or exchangeable for, any Common Stock, other
securities, cash or other consideration. The restrictions set forth herein are
collectively referred to as the “Lock-Up Restrictions.”
          (b) Notwithstanding the foregoing, subject to applicable laws of any
and all competent jurisdictions, including, but not limited to, applicable
securities laws, during the Lock-Up Period, Gold-Lubell may transfer any shares
of the Company’s Common Stock or any security convertible into, or exercisable
or exchangeable for, any Common Stock as follows: (i) as a bona fide gift or
gifts, provided that the donee or donees thereof agree to be bound in writing by
the restrictions set forth in this Paragraph 14; (ii) to any trust for the
direct or indirect benefit of Gold-Lubell or the immediate family of
Gold-Lubell, provided that the trustee of the trust agrees to be bound in
writing by the restrictions set forth in this Paragraph 14; (iii) to an executor
or heir in the event of death, provided that the executor or heir agrees to be
bound in writing by the restrictions set forth in this Paragraph 14; (iv) during
the first eighteen (18) months of the Lock-Up Period, in an amount not to exceed
that transferred by Jeffrey Lubell in any three month calendar period during the
Lock-Up Period; or (v) during the final eighteen (18) months of the Lock-Up
Period, in an amount not to exceed 100,000 shares during any three month
calendar period.
          (c) Gold-Lubell hereby authorizes the Company during the Lock-Up
Period to cause any transfer agent for the shares of the Company’s Common Stock
or any security convertible into, or exercisable or exchangeable for, any Common
Stock to decline to transfer, and to note stop transfer restrictions on the
stock register and other records relating to, any shares of the Company’s Common
Stock or any security convertible into, or exercisable or exchangeable for, any
Common Stock for which Gold-Lubell is the record holder and, in the case of any
shares of the Company’s Common Stock or any security convertible into, or
exercisable or exchangeable for, any Common Stock for which Gold-Lubell is the
beneficial but not the record holder, agrees during the Lock-Up Period to cause
the record holder to cause the relevant transfer agent to decline to transfer,
and to note stop transfer restrictions on the stock register and other records
relating to, such shares of the Company’s Common Stock or any security
convertible into, or exercisable or exchangeable for, any Common Stock.
          (d) Legend. Each certificate representing any shares of Company
capital stock held by Gold-Lubell shall bear the following legend:
     “The shares evidenced by this certificate are subject to restrictions on
transfer as set forth in that certain Waiver and Release Agreement dated
March 14, 2007, and may not be sold, transferred or otherwise hypothecated
except pursuant to the terms of Section 14 thereof.”
          (e) Gold-Lubell hereby acknowledges that she is aware that the United
States securities laws prohibit anyone who is in possession of material,
non-public information of

7



--------------------------------------------------------------------------------



 



an issuer from purchasing or selling securities of such issuer or from
communicating such information to any other person under circumstances in which
it is reasonably foreseeable that such person is likely to purchase or sell such
securities. Gold-Lubell therefore agrees that she will not purchase or sell any
securities of the Company while in possession of material, non-public
information of the Company and that she will not communicate such material,
non-public information to any other person under circumstances in which it is
reasonably foreseeable that such person is likely to purchase or sell any
Company securities.
          (f) In addition to the foregoing, Gold-Lubell agrees to promptly
execute one or more lock-up agreements upon request by any third parties with
whom the Company is entering into a material financing, acquisition, merger,
reorganization, consolidation, tender offer, joint venture, strategic
partnership or other similar transaction, containing the same restrictions as
the Lock-Up Restrictions (without the exceptions to such restrictions set forth
under Section 14(b)(iv) or Section 14(b)(v) above) (the “Third Party Lock-Up”).
Notwithstanding the foregoing, (i) any Lock-Up Restrictions which Gold-Lubell is
required to agree upon pursuant to a Third Party Lock-Up shall be no more
restrictive than those imposed by such third party on Jeffrey Lubell, and (ii)
during any period that Gold-Lubell is subject to a Third Party Lock-Up, to the
extent the Third Party Lock-Up restrictions conflict with the Lock-Up
Restrictions, the Third Party Lock-Up restrictions shall be controlling.
          (g) Notwithstanding any other provision set forth in this Section 14,
it is understood and agreed by the parties that nothing herein shall in any
manner (i) prevent Gold-Lubell from selling, assigning or otherwise transferring
shares of Company Common Stock to Jeffrey Lubell, or any entity controlled by
Jeffrey Lubell, whereupon the restrictions set forth in this Section 14 shall
not thereafter apply to any shares so sold, assigned or transferred to
Mr. Lubell or such entity, (ii) prevent Jeffrey Lubell, or any entity controlled
by Jeffrey Lubell, from selling, assigning, transferring, pledging, alienating
or otherwise hypothecating in any manner any shares of Company Common Stock in
which Mr. Lubell or such entity holds any beneficial or other interest, whether
or not such interest is held in his name alone, held jointly with any other
party, or held in a fiduciary capacity of any type whatsoever, (iii) be deemed
to obviate the force and effect of any other restriction on alienation or
disposition that is or may be put in place with respect to any shares of Company
Common Stock held by Gold-Lubell or in which Gold-Lubell has any interest. The
parties acknowledge and agree that the sole intent of the provisions of this
Section 14 is to restrict the ability of Gold-Lubell from transferring, during
the Lock-Up Period, subject to the terms hereof, Company Common Stock in which
she holds an interest, whether or not such interest is held individually or
jointly or in any other capacity.
     15. Standstill. Gold-Lubell agrees that, without the prior written consent
of the Company, Gold-Lubell shall not, for a period of seven (7) years from the
date of this Agreement (the “Standstill Period”), directly or indirectly:
          (a) other than with respect to the Option Shares and the Restricted
Shares, acquire or agree, offer, seek or propose to acquire, or cause to be
acquired, ownership (including, but not limited to, beneficial ownership as
defined in Section 13d(3) under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of any of the assets or businesses of the Company or any
securities of the Company (including, without limitation, any

8



--------------------------------------------------------------------------------



 



debt, equity or convertible securities) or any rights or options to acquire any
such ownership from any Person;
          (b) make, or in any way participate in, any “solicitation” of
“proxies,” as such terms are used in the proxy rules of the Securities and
Exchange Commission (“the SEC”) to vote or consent, or seek to advise or
influence in any manner whatsoever any Person with respect to the voting of any
securities of the Company;
          (c) form, join, or in any way participate in a “group” (within the
meaning of Section 13d(3) of the Exchange Act) with respect to any voting
securities of the Company;
          (d) arrange, or in any way participate in, any financing for the
purchase of any voting securities or securities convertible or exchangeable into
or exercisable for any voting securities or assets of the Company;
          (e) otherwise act, whether alone or in concert with others, to seek to
propose to the Company, or any of its stockholders, any merger, business
combination, restructuring, recapitalization or similar transaction to or with
the Company or otherwise act, whether alone or in concert with others, to seek
to control, change or influence the management, stockholders, Board of
Directors, or policies of the Company, or nominate any Person as a director of
the Company;
          (f) solicit, negotiate with, or provide any information to, any Person
with respect to a merger, business combination, exchange offer or liquidation of
the Company or any other acquisition of the Company, any acquisition of
securities of all or any portion of the assets of the Company or any other
similar transaction;
          (g) make any proposal to be considered and/or voted upon at any
meeting of the stockholders of the Company;
          (h) announce an intention to enter, or enter into any discussion,
negotiations, arrangements or understandings with any third party with respect
to, any of the foregoing matters;
          (i) disclose any intention, plan or arrangement inconsistent with any
of the foregoing provisions; or
          (j) advise, assist, encourage or participate with any other Person in
connection with action inconsistent with any of the foregoing provisions.
     For purposes of this Agreement, the term “Person” shall mean any natural
person, corporation, association, partnership (general or limited), joint
venture, trust, estate, limited liability company, government or any agency or
political subdivision thereof, or any other legal pr business entity or
organization. This standstill provision shall not affect Gold-Lubell’s ability
to purchase interests in mutual funds or other similar investment vehicles over
which she has no ability to direct the investment or disposition of shares or
other equity interests.

9



--------------------------------------------------------------------------------



 



     16. Non-Solicitation. During the Consulting Period, and for twelve
(12) months thereafter, Gold-Lubell agrees that she will not, directly or
indirectly, without the prior written consent of the Company, for herself or on
behalf of or in conjunction with any other Person in any capacity, including,
but not limited to, as an employee, officer, director, shareholder, partner,
member, owner, consultant or otherwise: (a) induce or attempt to induce any
person then an employee of the Company or any of its related or affiliated
entities, or who has been an employee of the Company or any such entities during
the six (6) months prior to the time of such action, to resign from or otherwise
terminate his or her employment with the Company, or any of its related or
affiliated entities; or (b) solicit, recruit or attempt to solicit or recruit
any person then employed by the Company or any of its related or affiliated
entities, or who has been an employee of the Company or any such affiliated
entities during the six (6) months prior to the time of such action; or
(c) solicit or attempt to solicit any person who is then working for the Company
as a distributor, agent, representative, accountant, lender, banker, analyst,
vendor, or supplier or any person who has done so during the six (6) months
prior to the time of such action.
     17. Non-Competition. During the Consulting Period, Gold-Lubell agrees that
she will not, directly or indirectly, without the prior written consent of the
Company, for herself or on behalf of or in conjunction with any other Person in
any capacity, including, but not limited to, as an employee, officer, director,
shareholder, partner, member, owner, consultant, trustee, administrator,
executor, representative or otherwise, engage in any line of business conducted
directly or indirectly by the Company or which is covered in a written proposal
or business plan of the Company, including, but not limited to, any of the
business lines set forth on Exhibit A attached hereto, in any place in which the
Company then does business, including conducting any business under any name
that contains any trademark, service mark, copyright, slogan, trade name, or
internet domain name or any variation thereof used or utilized by the Company
(collectively, the “Businesses”). Nothing in this Paragraph 17 or Exhibit A
hereto shall prohibit Gold-Lubell from engaging in the Jewelry Business during
the Consulting Period or thereafter. For purposes of this Agreement, the Jewelry
Business shall mean the design, manufacturing, production, marketing and sale of
jewelry (earrings, rings, pendants, necklaces, broaches, and bracelets only).
Gold-Lubell shall not design, manufacture, produce, market or sell any jewelry
that is used or intended to be used in any of the Businesses. Gold-Lubell
expressly acknowledges and agrees that, although she may engage in the Jewelry
Business, all of the other obligations set forth in this Agreement remain in
full force and effect including, but not limited to those obligations
restricting her conduct as set forth in Paragraphs 7, 16, 17, 18, 19 and 20.
     18. Non-interference. During the Consulting Period, and for eighteen
(18) months thereafter, Gold-Lubell agrees that she will not, directly or
indirectly, without the prior written consent of the Company, for herself or on
behalf or in conjunction with any other Person in any capacity, including but
not limited to as an employee, officer, director, shareholder, partner, member,
owner, consultant or otherwise, induce, attempt to induce or knowingly encourage
any customer, supplier, distributor, vendor, contractor, or sales agent of the
Company to divert any business or income from the Company or to stop or alter
the manner in which the customer, supplier, vendor, contractor, or sales agent
is or are then doing business with the Company. Moreover, Gold-Lubell agrees
that, during the Consulting Period and for eighteen (18) months thereafter: (a)
she shall not have any contact whatsoever with the Company’s distributors,
agents, representatives, vendors, or suppliers for any reason; (b) she shall not

10



--------------------------------------------------------------------------------



 



contact Company employees for any business reason whatsoever (whether regarding
the Company’s business, the Jewelry Business or any other business), and shall
have no contact with any employee for any reason at any time during business
hours; (c) she shall not contact any customer of the Company with regard to the
Company’s business; and (d) she shall not contact any customer of the Company
with regard to Gold-Lubell’s Jewelry Business except to the extent that
communications with the specific individual contacted is necessary to allow
Gold-Lubell to sell her jewelry to the entity or person for whom the contacted
individual works. For the sake of clarity, this Paragraph 18(d) shall be
interpreted as preventing Gold-Lubell from contacting the “Buyer” at a
department store or other retailer when that Buyer is the person with whom the
Company conducts business for the purchase of the Company’s merchandise unless
that Buyer is also responsible for the purchase of jewelry merchandise for the
department store or other retailer for which the Buyer works.
     19. Intellectual Property.
          (a) In further consideration of the payments made and to be made to
Gold-Lubell pursuant to this Agreement, Gold-Lubell hereby assigns and transfers
to the Company and its successors and assigns, all of Gold-Lubell’s right, title
and interest in and to the Intellectual Property (as defined herein), in any and
all countries in the world. As used herein, the term “Intellectual Property”
means all of the intellectual property owned, controlled by, issued to, licensed
to, or licensed by Gold-Lubell, and all intellectual property Gold-Lubell has
any other right, title or interest to, worldwide, that was incorporated in, or
developed in connection with, Gold-Lubell’s employment with the Company
including, but not limited to: (i) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof; (ii) all copyrights, copyrightable materials (including
without limitation designs), copyright registrations and all other rights
corresponding thereto, (iii) all trademarks (whether registered or
unregistered), service marks (whether registered or unregistered), logos, trade
dress rights, and trade names (collectively, “Trademarks”); (iv) all trade
secrets and confidential business information (including customer lists, ideas,
research and development, designs, know-how, formulas, compositions,
manufacturing and production processes and techniques, technical data, designs,
drawings, specifications, and business and marketing plans and proposals);
(v) all other proprietary rights; (vi) all copies and tangible embodiments
thereof (in whatever form or medium); and (vii) all goodwill associated with any
and all of the foregoing, and any other governmental protections with respect
thereto.
          (b) Gold-Lubell agrees that she shall not, at any time, either
directly or indirectly: (i) use, license or exploit, or authorize, permit or
suffer the use, license or other exploitation of, any Intellectual Property;
(ii) file or prosecute, directly or indirectly, any application to register any
of the Intellectual Property; (iii) challenge the use or registration of the
Intellectual Property by the Company, or any application by the Company for
registration of such property by or on behalf of the Company or any of its
affiliates in any jurisdiction, country or territory.
          (c) Gold-Lubell agrees that she shall not, at any time after the date
hereof, use the name “Lubell” (the “Name”) for any commercial purpose,
including, without

11



--------------------------------------------------------------------------------



 



limitation: (i) the use, license or exploitation of the Name or any variation
thereof as trademarks, service marks, trade names or domain names for any
product, service or business, or in promotional or advertising material or
personal appearances with respect to such products, services, or businesses; and
(ii) the filing or prosecution, directly or indirectly, of any application to
register the Name or any variation thereof in any trademark, service mark, trade
name or domain name in any jurisdiction, country or territory.
          (d) The provisions of this Paragraph 19 shall be binding upon and
inure to the benefit of the executors, administrators, successors and assigns of
the parties hereto. The rights of the Company under this Paragraph 19 shall be
assignable by the Company without further authorization or consent from
Gold-Lubell.
     20. Non-Disparagement. Gold-Lubell agrees that she will not, either
directly or indirectly, disparage or otherwise make negative remarks to any
person or entity regarding (a) the Company; (b) the Company’s owners, agents,
representatives, attorneys, accountants, employees, officers or directors; or
(c) the Company’s current or potential products, services, plans, strategies,
operations, business or financial condition.
     21. Specific Performance. Gold-Lubell acknowledges that in the event of
breach or threatened breach by Gold-Lubell of the terms of Paragraphs 13, 14,
15, 16, 17, 18, 19 or 20 of this Agreement, the Company could suffer significant
and irreparable harm that could not be satisfactorily compensated in monetary
terms, and that the remedies at law available to the Company may otherwise be
inadequate and the Company shall be entitled, in addition to any other remedies
to which it may be entitled to under law or in equity, to apply for an order of
specific performance of this Agreement by Gold-Lubell including the immediate ex
parte issuance, without bond, of a temporary restraining order enjoining
Gold-Lubell from any such violation or threatened violation of Paragraphs 14,
15, 16, 17, 18, 19 or 20 hereof and to exercise such remedies cumulatively or in
conjunction with all other rights and remedies provided by law and not otherwise
limited by this Agreement.
     22. Acknowledgement of Restrictions. Each party hereto acknowledges that
the potential restrictions on Gold-Lubell’s future activities imposed by the
covenants in Paragraphs 14, 15, 16, 17, 18, 19 and 20 are reasonable in both
duration and scope and in all other respects. In the event that the provisions
of Paragraphs 14, 15, 16, 17, 18 or 19 should ever be deemed to exceed the
duration or scope permitted by applicable law, then such provisions shall be
reformed to the maximum time, scope or other limitation, as the case may be,
permitted by applicable law, and each party agrees that the restrictions and
prohibitions contained herein shall be effective to the fullest extent allowed
under applicable law in such jurisdiction. Gold-Lubell understands and agrees
that the consideration she is receiving in connection with this Agreement is
adequate consideration to support the covenants set forth in this Agreement.
Gold-Lubell further understands and agrees that each of the covenants set forth
in Paragraphs 14, 15, 16, 17, 18 or 19 is a material term of this Agreement.
     23. Voting Agreement. Concurrently herewith, Gold-Lubell is executing and
delivering to the Company the Voting Agreement and Irrevocable Proxy attached
hereto as Exhibit B.

12



--------------------------------------------------------------------------------



 



     24. Return of Property. Upon separation of employment, Gold-Lubell agrees
to return to the Company all property of the Company which Gold-Lubell has in
her custody or control such as office equipment, forms, manuals, documents of
client files, computer disks, personnel files, or other confidential or
proprietary materials of the Company. Excluded from this Paragraph is
Gold-Lubell’s office furniture which the Company has previously agreed to store
and ship to Gold-Lubell upon submission by her to Human Resources of a
destination address. By signing this Agreement, Gold-Lubell hereby certifies
that she will not retain possession of any of the Company’s property, including,
but not limited to, the original or a copy of the materials outlined in this
Paragraph 24.
     25. Knowing and Voluntary. Each party represents and agrees that the party
is entering into this Agreement knowingly and voluntarily. Each party affirms
that no promise or inducement was made to cause the party to enter into this
Agreement, other than what is promised to the party in this Agreement. Each
party further confirms that the party has not relied upon any other statement or
representation by anyone other than what is in this Agreement as a basis for the
party’s agreement.
     26. 21 Days to Execute The Agreement. Gold-Lubell expressly acknowledges
that she has been provided twenty-one (21) days to consider this Agreement and
that she was informed that she had the right to consult with counsel regarding
this Agreement, and that she has had the opportunity to consult with counsel. To
the extent that Gold-Lubell has taken fewer than twenty-one (21) days to
consider this Agreement, Gold-Lubell acknowledges that she had sufficient time
to consider the Agreement and to consult with counsel and that she does not
desire additional time.
     27. 7 Days To Revoke The Agreement. This Agreement is revocable by
Gold-Lubell for a period of seven calendar days following the execution of this
Agreement. The revocation must be in writing, must specifically revoke this
Agreement, and must be received by Michael Buckley via personal delivery by
messenger at 2263 East Vernon Avenue, Vernon, CA 90058, prior to the eighth
calendar day following the execution of this Agreement. This Agreement becomes
effective, enforceable and irrevocable on the eighth calendar day following
Gold-Lubell’s execution of this Agreement.
     28. No Admission of Liability. This Agreement does not constitute an
admission of any kind by the Company or Gold-Lubell. The parties hereto desire
to resolve their disputes in an amicable fashion and have entered into this
Agreement with the desire to forever resolve between them those matters
described in this Agreement.
     29. Attorneys’ Fees. The prevailing party in any proceeding brought to
enforce the terms of this Agreement shall be entitled to recover from the other
party all damages, costs and expenses, including with limitations, attorneys’
and arbitrator’s fees, incurred as a result of said action.
     30. Modification. No amendments to this Agreement will be valid unless
written and signed by Gold-Lubell and the Company’s President or the President’s
designee.

13



--------------------------------------------------------------------------------



 



     31. Entire Agreement/Integration. This Agreement, the Indemnification
Agreement, the Option Agreement, the Restricted Stock Agreements and the
Confidentiality and Non-Disclosure Agreement (collectively, the “Operative
Documents”) constitute the entire agreement between Gold-Lubell and the Company
concerning the terms of Gold-Lubell’s employment with and separation from the
Company and the compensation related thereto, and this Agreement constitutes the
entire agreement between Gold-Lubell and the Company concerning the terms and
conditions of Gold-Lubell’s consulting arrangement with the Company. All prior
discussions and negotiations have been and are merged and integrated into, and
are superseded by, this Agreement and those agreements referenced herein. The
parties to this Agreement each acknowledge that no representations, inducements,
promises, agreements or warranties, oral or otherwise, have been made by them,
or anyone acting on their behalf, which are not embodied in the Operative
Documents, and that they have not executed this Agreement in reliance on any
such representation, inducement, promise, agreement or warranty.
     32. No Assignment. Gold-Lubell represents and warrants that she has made no
assignment, and will make no assignment, of any claim, right of action or any
right of any kind whatsoever, embodied in any of the claims released herein, and
that no other person or entity of any kind had or has any interest in any of the
claims, demands, obligations, actions, causes of action, debts, liabilities,
rights, contracts, damages, attorneys’ fees, costs, expenses or losses released
herein.
     33. No Waiver. Failure to insist on compliance with any term, covenant or
condition contained in this Agreement shall not be deemed a waiver of that term,
covenant or condition, nor shall any waiver or relinquishment of any right
contained in this Agreement at any one time or more times be deemed a waiver or
relinquishment of any right at any other time or times.
     34. Successors and Assigns. This Agreement, and all terms and provisions
hereof, shall be binding upon and shall inure to the benefit of the parties and
their respective heirs, legal representatives, successors and assigns.
     35. Severability. Should any portion, word, clause, phrase, sentence or
paragraph of this Agreement be declared void or unenforceable, such portion may
be considered and independent and severable from the remainder, the validity of
which shall remain unaffected.
     36. Representations and Warranties. Both parties to this Agreement
represent and warrant that this Agreement in all respects has been voluntarily
and knowingly executed by them after having received independent legal advice,
if they desired, from attorneys of their choice. Both parties also represent and
warrant that they have carefully read this Agreement and the contents hereof are
known and understood by them.
     37. Choice of Law. This Agreement has been negotiated and executed in the
State of California and shall in all respects be interpreted, enforced and
governed in accordance with the laws of California. After execution of this
Agreement, any dispute regarding enforcement or breach of this Agreement, or any
aspect of Gold-Lubell’s employment with the Company or the cessation of such
employment, or the consulting arrangement set forth herein, will be submitted to
final and binding arbitration pursuant to the National Rules for the

14



--------------------------------------------------------------------------------



 



Resolution of Employment Disputes of the American Arbitration Association
(“AAA”) in Los Angeles County, California, as the exclusive remedy for such
claim or dispute. In any such arbitration, discovery may be conducted pursuant
to applicable California law. The party filing the action with AAA shall bear
the costs and fees charged by AAA for such arbitration. The arbitrator shall
issue a written opinion and shall have full authority to award all remedies
which would be available in court. Judgment upon the award rendered by the AAA
arbitrator may be entered in any court having jurisdiction thereof.
     38. Publicity. To the extent the Company issues a press release regarding
the termination of Gold-Lubell’s employment, it shall provide a copy of such
press release to Gold-Lubell prior to its release. Gold-Lubell may review and
comment on the press release. The Company will consider Gold-Lubell’s comments,
but the Company may, in its sole discretion, accept or reject such comments.
Gold-Lubell expressly agrees that she will not speak to the media or any other
person or entity (other than her immediate family members, financial advisors
and attorneys) regarding the separation of her employment from the Company or
the facts giving rise to the separation of her employment from the Company or
concerning her consulting arrangement with the Company. If Gold-Lubell is
contacted by a member of the media or anyone else regarding her separation from
the Company or her consulting arrangement with the Company, Gold-Lubell may
state as follows: “I left the Company to pursue other opportunities.”
Gold-Lubell acknowledges that the Company may file this Agreement with the
Securities and Exchange Commission.
     39. Costs. Following the execution of this Agreement, and the expiration of
any waiting or revocation periods hereunder, the Company will reimburse
Gold-Lubell up to $20,000 in legal costs and expenses incurred by her in
connection with the negotiation and drafting of this Agreement, upon the
presentation by Gold-Lubell of detailed invoices for the same.
     40. Joint Preparation. The parties acknowledge that this Agreement was
jointly prepared by them, by and through their respective legal counsel, and any
uncertainty or ambiguity existing herein shall not be interpreted against any of
the parties, but otherwise according to the application of the rules on
interpretation of contracts.
***

15



--------------------------------------------------------------------------------



 



     PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. THE UNDERSIGNED AGREE TO THE TERMS OF THIS AGREEMENT AND
VOLUNTARILY ENTER INTO IT WITH THE INTENT TO BE BOUND THEREBY.

         
Dated: March 14, 2007
       
 
       
 
  /s/ Kymberly Gold-Lubell
 
Kymberly Gold-Lubell    
 
       
Dated: March 14, 2007
  TRUE RELIGION APPAREL, INC    
 
       
 
  /s/ Michael Buckley
 
By: Michael Buckley, President    
 
       
Dated: March 14, 2007
  GURU DENIM, INC.    
 
       
 
  /s/ Jeffrey Lubell
 
By: Jeffrey Lubell, Chief Executive Officer    

16



--------------------------------------------------------------------------------



 



EXHIBIT A
The design, manufacture, marketing, sale, or licensing of any of the following:

  •   Apparel     •   Accessories     •   Apparel or accessory related products
    •   Apparel or accessory related services     •   Denim products     •  
Footwear, including shoes, sandals, slippers, flip flops, stockings     •  
Hats, Caps, Scarves, Cold Weather Gear     •   Logowear     •   Leather & Cloth
Outerwear     •   Watches     •   Swimwear     •   Sunglasses     •   Ophthalmic
Eyewear     •   Women’s Handbags     •   Women’s Belts     •   Men’s Belts &
Leather Goods     •   Hosiery     •   Loungewear & Sleepwear Including Lingerie
and Pajamas     •   Underwear     •   Homewares/Bedding     •   Fragrances     •
  Cosmetics and Skincreams     •   Bathroom Accessories

A-1

 



--------------------------------------------------------------------------------



 



EXHIBIT B
VOTING AGREEMENT
     This Voting Agreement (this “Agreement”) is made and entered into as of
March 14, 2007, by and between Jeff Lubell, an individual (“JL”), and Kymberly
Gold-Lubell, an individual (“KL”). JL and KL are sometimes referred to
hereinafter each as a “Shareholder” and, collectively, as the “Shareholders.”
RECITALS
     WHEREAS, JL is the record and/or beneficial owner of shares of common stock
of True Religion Apparel, Inc., a Delaware corporation (“the Company”);
     WHEREAS, KL is the record and/or beneficial owner of shares of Company
common stock;
     WHEREAS, the Shareholders desire to enter into this Agreement to govern
certain of their rights, duties and obligations as shareholders of the Company
with the object and purpose being to obtain the benefit of concerted action,
thereby ensuring to the furthest extent practicable the efficient management of
the Company, its directors, officers and business policies, and have agreed to
enter into and perform this Agreement to further said goals;
     WHEREAS, as a condition and inducement to the Company to enter into that
certain Settlement Agreement dated as of March 14, 2007, the Company has
required that KL enter into this Agreement; and
     WHEREAS, the Shareholders believe it to be in their best interests and the
best interests of the Company and its other shareholders to provide herein for
certain matters relating to the corporate governance of the Company.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the Shareholders, the Shareholders hereby agree as follows:
     1. Representations, Warranties and Covenants of KL. KL hereby represents,
warrants and covenants to JL as follows:
          1.1 Authority; No Violation. KL has all necessary capacity, power and
authority to enter into and perform KL’s obligations under this Agreement
(including under the Irrevocable Proxy, the form of which is attached hereto as
Annex I (the “Proxy”)). This Agreement has been duly and validly executed and
delivered by KL and constitutes a valid and binding agreement of KL, enforceable
against KL in accordance with its terms, subject to (a) laws of general
application relating to bankruptcy, insolvency and the relief of debtors, and
(b) general equitable remedies.
B-1

 



--------------------------------------------------------------------------------



 



          1.2 Ownership of Shares. KL: (i) is currently the beneficial owner or
record holder of certain shares of Company common stock, restricted common stock
and options to acquire common stock (the “Existing Shares”), has good title to
all of the Existing Shares as of the date hereof, and at all times up until the
Expiration Date (as defined below), the Existing Shares will be free and clear
of any liens, security interests, claims, options, charges or other encumbrances
(unless permitted pursuant to the terms of this Agreement); and (ii) as of the
date hereof, the Existing Shares constitute all the shares of Company common
stock owned of record or beneficially held by KL. The Existing Shares are not
and will not in the future be subject to restrictions on the voting rights,
rights of disposition or otherwise, subject to applicable laws and the terms of
this Agreement.
          1.3 Non-Contravention. The execution and delivery of this Agreement by
KL does not, and the performance by KL of her obligations hereunder and the
consummation by KL of the transactions contemplated hereby will not, violate or
conflict with, or constitute a default under, any agreement, instrument,
commitment, arrangement, restriction, contract or other obligation or any order,
arbitration award, judgment or decree to which KL is a party or by which KL is
bound, or any statute, rule or regulation to which KL is subject.
          1.4 New Shares. KL agrees that any shares of capital stock of the
Company with respect to which KL acquires record or beneficial ownership of
after the date of this Agreement and prior to the Expiration Date (“New Shares”,
and together with the Existing Shares, sometimes referred to hereinafter
collectively as the “Shares”) shall be subject to the terms and conditions of
this Agreement to the same extent as if they constituted Existing Shares.
     2. Agreement to Vote Shares. Until the Expiration Date, at any and all
meetings of the shareholders, and any adjournments or postponements thereof, or
in any and all proceedings in which the vote, consent, assent or ratification of
the Company’s shareholders may be required or authorized, including, but in no
way limited to, matters such as the election of directors, appointment of an
independent public accounting firm, approval of a proposed merger,
consolidation, sale of all or substantially all of the assets of the Company,
dissolution, liquidation or reorganization of the Company, or an increase in the
authorized capital stock of the Company or the creation and/or issuance of an
additional class of securities of the Company, KL shall vote or cause to be
voted or execute a written consent with respect to the Shares then held of
record or beneficially owned, directly or indirectly, by KL in the same manner
as the Shares held by JL, and as directed by JL in his sole and absolute
discretion, as may be specified to KL in writing by JL from time to time.
     3. Grant of Irrevocable Proxy. Concurrently with the execution of this
Agreement, KL agrees to deliver to JL the Proxy, which Proxy shall be
irrevocable to the extent provided in the General Corporation Law of the State
of Delaware. The Proxy shall cover the Existing Shares as well as any New Shares
acquired by KL after the date of this Agreement. The delivery of the Proxy is
solely to ensure KL’s compliance with the terms and conditions of this Agreement
and shall only be utilized by JL in the event KL breaches any of her covenants
or obligations under this Agreement or fails to take such other action as may be
required by the terms and conditions of this Agreement. The Shareholders intend
for the Proxy to be irrevocable until the Expiration Date so long as it is
coupled with an interest.
B-2

 



--------------------------------------------------------------------------------



 



     4. Transferability of Shares. KL hereby agrees not to pledge, mortgage or
encumber her Shares. Any assignee or transferee of Shares from KL, other than JL
or any entity controlled by JL, must immediately become a party to this
Agreement and any purported transfer of Shares to a person or entity, other than
JL or any entity controlled by JL, that has not become a party hereto shall be
null and void. From and after the date of this Agreement through the Expiration
Date of this Agreement, the Company will not register or allow its transfer
agent to register or otherwise recognize the transfer (book-entry or otherwise)
of any Shares or any certificated or uncertificated interest representing KL’s
Shares, except in accordance with this Section 4.
     5. No Voting Trusts. KL agrees that she will not, nor will KL permit any
entity under her control to, deposit any Shares in a voting trust or subject the
Shares to any agreement, arrangement or understanding with respect to the voting
of the Shares inconsistent with this Agreement. KL covenants not to, directly or
indirectly, grant any proxies or powers of attorney, or enter into a voting
agreement with respect to any of KL’s Shares, or enter into any agreement or
arrangement providing for any of the aforementioned actions described in this
sentence. Each Shareholder covenants not to, directly or indirectly, take any
action that could reasonably be expected to have the effect of preventing or
disabling such Shareholder from performing his or her obligations under this
Agreement at any time prior to the Expiration Date.
     6. Shareholder Capacity. Each Shareholder is entering this Agreement in his
or her capacity solely as the record and/or beneficial owner of such
Shareholder’s Shares, and not in any other capacity, including, but not limited
to, his or her capacity as a director or officer of the Company. Nothing in this
Agreement shall be deemed in any manner to limit the discretion of any
Shareholder to take any action, or fail to take any action, in his or her
capacity as a director or officer of the Company, that may be required of such
Shareholder in the exercise of such Shareholder’s duties and responsibilities as
a director or officer of the Company.
     7. Legends. Each certificate representing the Shares held by the
Shareholders or any assignee or transferee of the Shareholders shall bear the
following legend:
     “THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AGREEMENT BY AND
BETWEEN CERTAIN SHAREHOLDERS OF THE COMPANY, DATED AS OF MARCH 14, 2007, AND BY
ACCEPTING ANY INTEREST IN SUCH SHARES THE PERSON ACCEPTING SUCH INTEREST SHALL
BE DEEMED TO AGREE TO AND SHALL BECOME BOUND BY ALL THE TERMS AND CONDITIONS OF
SAID VOTING AGREEMENT.”
     8. Expiration Date. This Agreement shall expire on March 14, 2017 (the
“Expiration Date”).
     9. General.
          9.1 No Revocation. This Agreement may not be revoked prior to the
Expiration Date except upon the mutual written agreement of the Shareholders
setting forth such earlier expiration date.
B-3

 



--------------------------------------------------------------------------------



 



          9.2 Manner of Voting. The voting of Shares pursuant to this Agreement
may be effected in person, by proxy, by written consent, or in any other manner
permitted by the General Corporation Law of the State of Delaware.
          9.3 Severability. If one or more provisions of this Agreement are held
to be unenforceable under the General Corporation Law of the State of Delaware,
the Shareholders agree to renegotiate such provision in good faith, in order to
maintain the economic position enjoyed by each Shareholder as close as possible
to that under the provision rendered unenforceable. In the event that the
parties cannot reach a mutually agreeable and enforceable replacement for such
provision, then (i) such provision shall be excluded from this Agreement,
(ii) the balance of the Agreement shall be interpreted as if such provision were
so excluded, and (iii) the balance of the Agreement shall be enforceable in
accordance with its terms.
          9.4 Specific Performance. KL acknowledges that it will be impossible
to measure in money the damage to JL if KL fails to comply with the obligations
imposed by this Agreement and that, in the event of any such failure, JL will
not have an adequate remedy at law or in damages. Accordingly, KL agrees that
injunctive relief or other equitable remedy, in addition to remedies at law or
in damages, is an appropriate remedy for any such failure and will not oppose
the granting of such relief on the basis that JL has an adequate remedy at law.
In addition to any and all other remedies that may be available at law, in the
event of any breach of this Agreement, JL shall be entitled to specific
performance of the agreements and obligations of KL hereunder and to such other
injunctive or other equitable relief as may be granted by a court of competent
jurisdiction. KL agrees that she will not seek, and agrees to waive any
requirement for, the securing or posting of a bond in connection with JL’s
seeking or obtaining such equitable relief.
          9.5 Governing Law. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the Shareholders hereunder
shall be governed, construed and interpreted in accordance with the laws of
Delaware, without giving effect to principles of conflicts of law.
          9.6 Venue. Shareholders hereby (a) submit to the exclusive
jurisdiction of the Court of Chancery of Delaware, Kent County, for the purposes
of all legal proceedings arising out of or relating to this Agreement; and
(b) irrevocably waive, to the fullest extent permitted by law, any objection
which they may now or hereafter have to the laying of the venue of any such
proceeding brought in such Court and any claim that any such proceeding has been
brought in an inconvenient forum.
          9.7 Notices. All notices, requests, consents, and other communications
under this Agreement shall be in writing and shall be deemed delivered (i) two
business days after being sent by registered or certified mail, return receipt
requested, postage prepaid, or (ii) one business day after being sent via a
reputable nationwide overnight courier service guaranteeing next business day
delivery, in each case to the intended recipient at his or her address set forth
on the signature page hereof, or at such other address or addresses as may have
been furnished to the other Shareholder in writing by such intended recipient.
B-4

 



--------------------------------------------------------------------------------



 



     Either Shareholder may give any notice, request, consent or other
communication under this Agreement using any other means (including, without
limitation, messenger service, telecopy, first class mail or electronic mail),
but no such notice, request, consent or other communication shall be deemed to
have been duly given unless and until it is actually received by the Shareholder
for whom it is intended. Either Shareholder may change the address to which
notices, requests, consents or other communications hereunder are to be
delivered by giving the other Shareholder notice in the manner set forth in this
Section.
          9.8 Complete Agreement; Amendments. This Agreement and the Proxy being
executed concurrently with this Agreement constitute the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof,
and supersede all prior agreements and understandings relating to such subject
matter. No amendment, modification or termination of, or waiver under, any
provision of this Agreement shall be valid unless in writing and signed by the
parties hereto. Any such amendment, modification, termination or waiver shall be
binding on the parties hereto.
          9.9 Pronouns. Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns and pronouns shall include the plural, and
vice versa.
          9.10 Counterparts; Facsimile Signatures. This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original, and all of which together shall constitute one and the same document.
This Agreement may be executed and delivered by facsimile transmission, and the
parties agree that such facsimile transmission shall have the same force and
effect as delivery of an original document with original signatures, and that
each party may use such facsimile copies as evidence of the execution and
delivery of this Agreement to the same extent that an originally signed copy
could be used.
          9.11 Section Headings. The section headings are for the convenience of
the parties and in no way alter, modify, amend, limit or restrict the
contractual obligations of the parties.
          9.12 Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any party hereunder upon any breach, default or
noncompliance with any of the terms and conditions of this Agreement shall
impair any such right, power or remedy, nor shall it be construed to be a waiver
of any such breach, default or noncompliance, or any acquiescence therein, or of
any similar breach, default or noncompliance thereafter occurring. Any waiver,
permit, consent or approval of any kind or character on any party’s part of any
breach, default or noncompliance under the Agreement, or any waiver on such
party’s part of any terms or conditions of this Agreement, must be in writing
and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement, by law, or otherwise
afforded to parties hereunder, shall be cumulative and not alternative.
          9.13 Stock Dividends, Stock Splits, Etc. If subsequent to the date of
this Agreement, any shares or other securities are issued on, or in exchange
for, the Shares subject to this Agreement by reason of any stock dividend, stock
split, combination of shares, reclassification or the like, such shares or
securities shall be deemed subject to this Agreement.
B-5

 



--------------------------------------------------------------------------------



 



          9.14 Additional Documents. Each Shareholder hereby covenants and
agrees to execute and deliver any additional documents reasonably necessary to
carry out the purpose and intent of this Agreement.
          9.15 Breach. Any failure by either of the parties to this Agreement to
strictly adhere to and comply with the terms, conditions and covenants contained
herein, directly or indirectly and by action or omission (e.g., KL’s failure to
vote at all), shall constitute a breach of this Agreement entitling the
non-breaching party to any and all rights and remedies provided for under this
Agreement.
          9.16 Heirs; Assigns; and Successors. This Agreement is binding on the
parties hereto as well as their respective heirs, assigns, transferees,
successors, representatives and agents.
[Remainder of Page Intentionally Left Blank]
B-6

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Agreement as an instrument on the date first written above.
By                                        
Jeff Lubell
2263 East Vernon Avenue
Vernon, CA 90058
By                                        
Kymberly Gold-Lubell
24910 Pacific Coast Hwy.
Malibu, CA 90265
B-7

 



--------------------------------------------------------------------------------



 



ANNEX 1
IRREVOCABLE PROXY
TO VOTE STOCK OF
TRUE RELIGION APPAREL, INC.
     The undersigned stockholder of True Religion Apparel, Inc., a Delaware
corporation (the “Company” ), hereby irrevocably (to the full extent permitted
by the General Corporation Law of the State of Delaware) appoints Jeffrey
Lubell, the Chairman and Chief Executive Officer of the Company, individually,
or any party designated by Mr. Lubell in the event of his death or incapacity,
as the sole and exclusive attorneys and proxies of the undersigned, with full
power of substitution and resubstitution, to vote and exercise all voting and
related rights (to the full extent that the undersigned is entitled to do so in
her capacity as a stockholder) with respect to all of the shares of capital
stock of the Company that now are or hereafter may be held of record and/or
beneficially owned by the undersigned, and any and all other shares or
securities of the Company issued or issuable in respect thereof on or after the
date hereof (collectively, the “Shares”) in accordance with the terms of this
irrevocable proxy (this “Irrevocable Proxy”). Upon the undersigned’s execution
of this Irrevocable Proxy, any and all prior proxies given by the undersigned
with respect to any Shares are hereby revoked and the undersigned agrees not to
grant any subsequent proxies with respect to the Shares until after the
Expiration Date (as defined below).
     This Irrevocable Proxy is coupled with an interest, is irrevocable (to the
extent permitted by the General Corporation Law of the State of Delaware), is
granted pursuant to that certain Voting Agreement of even date herewith, by and
between Jeff Lubell and the undersigned (the “Voting Agreement”), and is granted
in consideration of the Company entering into that certain Waiver and Release
Agreement dated as of March 14, 2007, by and among the Company, Guru Denim, Inc.
and the undersigned (the “Release Agreement”). As used herein, the term
“Expiration Date” shall mean March 14, 2017.
     The attorneys and proxies named above are hereby authorized and empowered
by the undersigned, at any time on or prior to the Expiration Date, to act as
the undersigned’s attorney and proxy to vote the Shares, and to exercise all
voting and other rights of the undersigned with respect to the Shares at any and
all meetings of the stockholders, and any adjournments or postponements thereof,
or in any and all proceedings in which the vote, consent, assent or ratification
of the Company’s stockholders may be required or authorized with regard to any
matter of every kind that the undersigned could vote or exercise other rights
with respect to the Shares, including, but in no way limited to, matters such as
the election of directors, appointment of an independent public accounting firm,
approval of a proposed merger, consolidation, sale of all or substantially all
of the assets of the Company, dissolution, liquidation or reorganization of the
Company, an increase in the authorized capital stock of the Company, or the
creation and/or issuance of an additional class of securities of the Company. In
addition to the other covenants and agreements of the undersigned provided for
elsewhere in this Irrevocable Proxy, from the execution of this Irrevocable
Proxy until the Expiration Date, the undersigned shall not enter into any
agreement, arrangement or understanding with any natural person or
B-8

 



--------------------------------------------------------------------------------



 



entity to take any of the actions described in this Irrevocable Proxy, or the
effect of which would be inconsistent with or violate the provisions and
agreements contained in this Irrevocable Proxy.
     Any obligation of the undersigned hereunder shall be binding upon the
successors, heirs, agents, representatives, transferees and assigns of the
undersigned.
     This Irrevocable Proxy is irrevocable (to the extent provided in the
General Corporation Law of the State of Delaware).
     Dated: March 14, 2007
Kymberly Gold-Lubell          
B-9

 